Citation Nr: 0419236	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  98-06 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White 
syndrome.  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from February 1951 to 
April 1951.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a December 1997 rating decision from the Detroit, 
Michigan, Department of Veterans Affairs (VA) Regional Office 
(RO) that denied entitlement to service connection for Wolff-
Parkinson-White syndrome.  

After the veteran moved to the jurisdiction of the St. 
Petersburg, Florida, VARO, a September 2002 Board decision 
denied entitlement to service connection for Wolff-Parkinson-
White syndrome, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  Pursuant to a 
December 2003 joint motion of the parties, the Court in 
December 2003 vacated the September 2002 Board decision and 
remanded the appeal to the Board for readjudication 
consistent with the joint motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required on her part.  


REMAND

The VA has a duty to schedule a travel board hearing for the 
veteran because she requested one in an August 2002 
statement, which was received by the RO in September 2002 and 
not before the Board at the time of its September 13, 2002 
decision.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.76, 20.703, 20.704 (2003).  The Veterans Law Judge who 
conducts the hearing shall participate in making the final 
determination of the claim.  See 38 U.S.C.A. §§ 7102, 7107 
(West 2002); 38 C.F.R. § 20.707 (2003).  




Accordingly, the case is remanded for the following action:

The RO should schedule a travel Board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and her 
representative of the date, time, and 
location of the travel Board hearing.  
All efforts made should be documented and 
all correspondence received should be 
associated with the veteran's claims 
folder.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 
(1999).  

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




